EXHIBIT 10.3

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

        This Amended and Restated Employment Agreement (the “Agreement”) is
entered into by and between Apria Healthcare Group Inc. (the “Company”) and
Lawrence M. Higby (the “Executive”) effective as of May 5, 2006.

I.     EMPLOYMENT.

        The Company hereby employs the Executive and the Executive hereby
accepts such employment, upon the terms and conditions hereinafter set forth.
The term of the employment will continue until the termination of the
Executive’s employment by reason of his written resignation, termination by the
Company for any reason by written notice of termination, or death. The
Executive’s employment may be terminated at any time by written notice from the
Executive to the Company or from the Company to the Executive, in the manner
provided in Section XVIII hereof.

II.     DUTIES.

    A.        The Executive shall serve during the course of his employment as
the Chief Executive Officer of the Company, reporting to the Board of Directors.
The Executive shall be the senior executive officer of the Company, with the
authority to supervise and direct the other officers and employees of the
Company, and with authority from time to time to delegate to other officers such
executive and other powers with duties as he shall deem appropriate, subject in
all respects to the authority of the Board.

    B.        The Executive agrees to devote substantially all of his time,
energy and ability to the business of the Company. Nothing herein shall prevent
the Executive, upon approval of the Board of Directors of the Company, from
serving as a director or trustee of other corporations or businesses which are
not in competition with the business of the Company or in competition with any
present or future affiliate of the Company. Nothing herein shall prevent the
Executive from investing in real estate for his own account or from becoming a
partner or a stockholder in any corporation, partnership or other venture not in
competition with the business of the Company or in competition with any present
or future affiliate of the Company.

III.     COMPENSATION.

    A.        Salary. The Company will pay to the Executive a base salary at the
rate of $755,000 per year. Such salary shall be payable in periodic installments
in accordance with the Company’s customary practices. Amounts payable shall be
reduced by standard withholdings and other authorized deductions. The
Executive’s salary may be increased from time to time at the discretion of the
Company’s Board of Directors or its Compensation Committee. Annual increases, if
granted, will normally be effective as of January 1 of each year.

    B.        Annual Bonus, Incentive, Savings and Retirement Plans. The
Executive shall be entitled to participate in all annual bonus, incentive,
savings and retirement plans, practices, policies and programs applicable
generally to other executives of the Company, including without limitation the
Company’s the Executive Bonus Plan and the Company’s 401(k) Savings Plan. The
parties to this Agreement recognize that such plans may be amended and/or
terminated by the Company at any time without the consent of the Executive in
accordance with the terms of such plans.

    C.        Welfare Benefit Plans. The Executive and/or his family, as the
case may be, shall be eligible for participation in and shall receive all
benefits under welfare benefit plans, practices, policies and programs provided
by the Company (including, without limitation, medical, prescription, dental,
disability, salary continuance, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other
executives of the Company. The Company reserves the right to modify, suspend or
discontinue any and all of the above plans, practices, policies and programs at
any time without recourse by the Executive so long as such action is taken
generally with respect to other similarly situated peer executives and does not
single out the Executive.

    D.        Expenses. The Executive shall be entitled to receive prompt
reimbursement for all reasonable employment expenses incurred by him in
accordance with the policies, practices and procedures as in effect generally
with respect to other executives of the Company.

    E.        Fringe Benefits. The Executive shall be entitled to fringe
benefits, including without limitation (i) reasonable travel and entertainment
expenses of the Executive’s spouse, on an actually incurred basis when necessary
in connection with participation in Company events, and (ii) such other benefits
in accordance with the plans, practices, programs and policies as may be in
effect generally with respect to other executives of the Company.

    F.        Vacation. The Executive shall be entitled to four weeks of paid
vacation annually, to be available and prorated monthly during the term of this
Agreement and otherwise to be consistent with the vacation policy and practice
applicable to other executives of the Company.

IV.     TERMINATION.

    A.        Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death. If the Company determines in good
faith that the Disability of the Executive has occurred (pursuant to the
definition of Disability set forth below), it may give to the Executive written
notice in accordance with Section XVIII of its intention to terminate the
Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive, provided that, within the 30 days after such receipt, the
Executive shall not have returned to full-time performance of his duties. For
purposes of this Agreement, “Disability” shall mean a physical or mental
impairment which substantially limits a major life activity of the Executive and
which renders the Executive unable to perform the essential functions of his
position, even with reasonable accommodation which does not impose an undue
hardship on the Company. The Company reserves the right, in good faith, to make
the determination of Disability under this Agreement based upon information
supplied by the Executive and/or his medical personnel, as well as information
from medical personnel (or others) selected by the Company or its insurers.

    B.        Cause. The Company may terminate the Executive’s employment for
Cause. For purposes of this Agreement (except as set forth below), “Cause” shall
mean that the Company, acting in good faith based upon the information then
known to the Company, determines that the Executive has (i) engaged in or
committed willful misconduct; (ii) engaged in or committed theft, fraud or other
illegal conduct; (iii) refused or demonstrated an unwillingness to substantially
perform his duties for a 30-day period after written demand for substantial
performance that refers to this paragraph and is delivered by the Company that
specifically identifies the manner in which the Company believes the Executive
has not substantially performed his duties; (iv) refused or demonstrated an
unwillingness to reasonably cooperate in good faith with any Company or
government investigation or provide testimony therein (other than such failure
resulting from the Executive’s disability); (v) engaged in or committed
insubordination; (vi) engaged in or committed any willful act that is likely to
and which does in fact have the effect of injuring the reputation or business of
the Company; (vii) willfully violated his fiduciary duty or his duty of loyalty
to the Company or the Company’s Code of Ethical Business Conduct in any material
respect; (viii) used alcohol or drugs (other than drugs prescribed to the
Executive by a physician and used by the Executive for their intended purpose
for which they had been prescribed) in a manner which materially and repeatedly
interferes with the performance of his duties hereunder or which has the effect
of materially injuring the reputation or business of the Company; or
(ix) engaged in or committed a material breach of this Agreement for a 30-day
period after written notification is delivered by the Company that specifically
refers to this paragraph and identifies the manner in which the Company believes
the Executive has materially breached this Agreement. For purposes of this
paragraph, no act, or failure to act, on the Executive’s part shall be
considered willful unless done or omitted to be done, by him not in good faith
or without reasonable belief that his action or omission was in the best
interest of the Company. Notwithstanding anything herein to the contrary, for
purposes of any termination of employment that occurs within the period that
(i) begins with the first to occur of (1) the initial public announcement of a
Specified Change of Control (as defined below), or (2) the 90th day preceding a
Specified Change of Control and (ii) ends two years following such Specified
Change of Control, “Cause” shall instead mean only the occurrence of either or
both of the following: (A) the Executive’s conviction for committing an act of
fraud, embezzlement, theft, or other act constituting a felony (other than
traffic related offenses or as a result of vicarious liability); or (B) the
willful engaging by the Executive in misconduct that is significantly injurious
to the Company. Notwithstanding the foregoing, the Executive shall not be deemed
to have been terminated for Cause without delivery to the Executive of a notice
of termination signed by the Company’s Chairman of the Board stating that the
Board of Directors of the Company has determined that the Executive has engaged
in or committed conduct of the nature described in this paragraph, and
specifying the particulars thereof in detail.

    C.        Other than Cause or Death or Disability. The Executive or the
Company may terminate the Executive’s employment at any time, without Cause, by
giving the other party to this Agreement at least 30 days advance written notice
of such termination, subject to the provisions of this Agreement.

    D.        Obligations of the Company Upon Termination.

    1.        Death or Disability. If the Executive’s employment is terminated
by reason of the Executive’s death or Disability, this Agreement shall terminate
without further obligations to the Executive or his legal representatives under
this Agreement, other than for (a) payment of the sum of (i) the Executive’s
base salary through the date of termination of employment to the extent not
theretofore paid, plus (ii) any earned vacation pay, to the extent not
theretofore paid (the sum of the amounts described in clauses (i) and (ii) shall
be hereinafter referred to as the “Accrued Obligations”), which shall be paid to
the Executive or his estate or beneficiary, as applicable, in a lump sum in cash
within 30 days of the date of termination of employment; and (b) payment to the
Executive or his estate or beneficiary, as applicable, any amounts due pursuant
to the terms of any applicable welfare benefit plans.

    2.        Cause. If the Executive’s employment is terminated by the Company
for Cause, this Agreement shall terminate without further obligations to the
Executive other than for the timely payment of the Accrued Obligations. If it is
subsequently determined that the Company did not have Cause for termination
under this Section IV-D-2, then the Company’s decision to terminate shall be
deemed to have been made under Section IV-D-3 and the amounts payable thereunder
shall be the only amounts the Executive may receive for his termination.

    3.        Other than Cause or Death or Disability.

(a)  

If, during the term of this Agreement, (i) the Company terminates the
Executive’s employment for other than Cause or death or Disability, or (ii) the
Executive terminates his employment hereunder with Good Reason (as defined
below), the Executive’s employment shall terminate and the Executive shall be
entitled to receive the following:


(i)  

the Accrued Obligations (as defined in Section IV-D-1) as of the date of
termination of employment; and


(ii)  

in exchange for the post-termination covenants provided in the Nondisclosure and
Noncompetition Agreement attached hereto as Exhibit A (the “Nondisclosure
Agreement”), the payments described in Section 3(b) of the Nondisclosure
Agreement. Nothing in this Section IV-D-3(a) shall be deemed to create a
presumption concerning the reason for the termination of the Executive’s
employment.


  Any payment made pursuant to this Section IV-D-3(a) shall be reduced by all
amounts required to be withheld by applicable law, and shall only be made in
exchange for a valid release of all claims the Executive may have against the
Company in the form attached hereto as Exhibit B (which may be modified only to
the extent necessary to reflect developments in applicable law that would
jeopardize enforceability of such release unless the modifications are not
made). Such payment shall constitute the sole and entire obligation of the
Company to provide any compensation or benefits to the Executive upon
termination, except for obligations under the Company’s 401(k) Savings Plan,
obligations pursuant to the terms of any outstanding stock option agreements,
the Company’s obligation to provide the benefits required by Section IV-D-3(c)
below, and the Company’s obligations to make payments required to be made under
any other incentive compensation plan.


(b)  

The term “Good Reason” means (except as set forth below):


(i)  

the Executive’s annual base salary is reduced, except for a general one-time
“across-the board” salary reduction not exceeding ten percent (10%) which is
imposed simultaneously on all executive officers of the Company; or


(ii)  

the Company requires the Executive to be based at an office location which will
result in an increase of more than thirty (30) miles in the Executive’s one-way
commute; or


(iii)  

if the Company’s Board of Directors does not permit the Executive to continue to
serve as the Chief Executive Officer with the responsibilities as described in
Section II-A or another mutually acceptable senior executive position; or


(iv)  

there shall occur a “Change of Control” of the Company and, at any time
concurrent with or during the six-month period following such Change of Control,
the Executive shall have sent to the Chairman of the Company’s Board of
Directors a written notice terminating his employment on a date specified in
said notice. For purposes of this Agreement, the term “Change of Control” shall
mean the occurrence of one of the following:


(1)  

any “person,” as such term is used in Sections 13(d)and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) is, becomes or
enters a contract to become, the “beneficial owner,” as such term is used in
Rule 13d-3 promulgated under the 1934 Act, directly or indirectly, of securities
representing twenty-five percent (25%) or more of the voting common stock of the
Company;


(2)  

all or substantially all of the business or assets of the Company are disposed
of, or a contract is entered to dispose of all of the business of the Company
pursuant to a merger, consolidation other transaction in which (a) the Company
is not the surviving parent company or (b) the stockholders of the Company prior
to the transaction do not continue to own at least sixty percent (60%) of the
surviving parent company in substantially the same proportions as their
ownership immediately prior to such transaction; or


(3)  

the Company is materially or completely liquidated; or


(4)  

any person (other than the Company) purchases any common stock of the Company in
a tender or exchange offer with the intent, expressed or implied, of purchasing
or otherwise acquiring control of the Company;


  provided, however, that “Good Reason” under the above clauses (i), (ii) and
(iii) shall cease to exist for an event on the 60th day following the earlier of
the Company’s written notice of the change to the Executive or the Executive’s
becoming aware thereof, unless the Executive has given the Company written
notice of his/her objection thereto prior to such date.


  Notwithstanding anything herein to the contrary, for purposes of any
termination of employment that occurs within the period that (i) begins with the
first to occur of (1) the initial public announcement of a Specified Change of
Control (as defined below), or (2) the 90th day preceding a Specified Change of
Control and (ii) ends two years following such Specified Change of Control,
“Good Reason” shall instead mean, without the Executive’s express written
consent, the occurrence of any one or more of the following:


(i)  

a material reduction in the nature, status or scope of the Executive’s
authorities, duties, and/or responsibilities, (when such authorities, duties,
and/or responsibilities are viewed in the aggregate) from their level in effect
on the day immediately prior to the Specified Change of Control (provided,
however, that neither of (A) a change in the Executive’s reporting
relationships, nor (B) an adjustment in the nature of the Executive’s duties and
responsibilities that in either case does not remove from him the authority with
respect to the Company’s functional area, employees or products and services
that the Executive had immediately prior to such change or adjustment shall
constitute “Good Reason”);


(ii)  

a reduction in the Executive’s base salary from its highest level in effect at
any point in the three months preceding the Specified Change of Control or a
significant reduction in the Executive’s aggregate incentive opportunities under
the Company’s short and/or long-term incentive programs, as such opportunities
exist immediately prior to the Specified Change of Control;


(iii)  

the failure of the Company to maintain the Executive’s relative level of
coverage and accruals (as compared to other Company executives) under the
Company’s employee benefit and/or retirement plans, policies, practices, or
arrangements in which the Executive participates immediately prior the Specified
Change of Control (both in terms of the amount of benefits provided, and amounts
accrued) (for this purpose, the Company may eliminate and/or modify existing
programs and coverage levels without the Executive’s consent; provided, however,
that the Executive’s level of coverage under all such programs must be at least
as great as is provided to executives who have the same or lesser levels of
reporting responsibilities within the Company’s organization);


(iv)  

the Executive is informed by the Company that his or her principal place of
employment for the Company will be relocated to a location that will result in
an increase of more than thirty (30) miles in the Executive’s one-way commute
(as compared to the Executive’s one-way commute prior to the Change in Control);


(v)  

the Company’s Board of Directors not permitting the Executive to continue to
serve as the Chief Executive Officer with the responsibilities as described in
Section II-A or another mutually acceptable senior executive position; or


(vi)  

at any time concurrent with or during the six-month period following the
Specified Change of Control, the Executive sending to the Chairman of the
Company’s Board of Directors a written notice terminating his employment on a
date specified in said notice.


  For purposes of this Agreement, the term a “Specified Change of Control” shall
be any Change of Control that is specifically designated, in writing, by the
Board of Directors of the Company or Compensation Committee thereof prior to the
consummation of the Change of Control to be a Specified Change of Control.


  (c)        In the event of any termination of the Executive’s employment
pursuant to Section IV-D-3(a), the Company shall, for a period of one year
following the termination date, provide the Executive with appropriate office
space in a furnished office suite, including reasonable secretarial, telephone,
copying and delivery services. The Company shall not be required to spend more
than a total of $50,000 to provide this benefit to the Executive.


  (d)        In the event the Executive initiates arbitration pursuant to
Section VI to enforce his rights to any payments under this Section IV-D-3
(including but not limited to payments under the Nondisclosure Agreement), or
the Company seeks to withhold or reduce any such payments for any reason, then:


(i)  

the burden of proving that the Executive is not entitled to such payments shall
be on the Company;


(ii)  

the Company shall pay all expenses incurred by the Executive in prosecuting or
defending any such proceeding as they are incurred by the Executive in advance
of the final disposition of such dispute, together with any tax liability
incurred by the Executive in connection with the receipt of such amounts;
provided, however, that the payment of such expenses incurred in advance of the
final disposition of such proceeding shall be made only upon delivery to the
Company of an undertaking, by or on behalf of the Executive, to repay all
amounts so advanced to the extent the arbitrator in such proceeding so
determines as provided in Section VI; and


(iii)  

all such payments required under this Agreement (including but not limited to
payments under the Nondisclosure Agreement) shall continue to be made on the
dates provided herein without any offsets, claims or charges of any kind
whatsoever being asserted by the Company, except in the event a final
determination pursuant to the arbitration provisions of Section VI has been
rendered and such determination provides that the Company is entitled to assert
any such offset, claim or charge against the Executive.


  (e)        No Mitigation or Offset. Notwithstanding anything herein to the
contrary, the amount of any payment or benefit provided for in this Section
IV-D-3 shall not be reduced, offset or subject to recovery by the Company or any
of its subsidiaries or affiliates by reason of any compensation earned by the
Executive as the result of employment by another employer after the Executive’s
employment with the Company terminates for any reason. In addition, the
Executive shall be under no obligation to seek other employment or to take any
other actions to mitigate the amounts payable under this Section IV-D-3.


    4.        Exclusive Remedy. The Executive agrees that the payments
contemplated by this Agreement shall constitute the exclusive and sole remedy
for any termination of his employment and the Executive covenants not to assert
or pursue any other remedies, at law or in equity, with respect to any
termination of employment.

V.     CERTAIN MODIFICATIONS TO NONDISCLOSURE AGREEMENT.

        The Nondisclosure Agreement provides for certain payments to the
Executive if the Executive agrees to refrain from taking certain actions within
a specified period following a termination of employment, including accepting an
employment or consulting relationship with a principal competitor of the
Company. The Company and the Executive may, from time to time (but no more often
than once during any six (6)-month period and no later than the occurrence of a
Change of Control), propose to add or delete one or more names of principal
competitors to or from, as applicable, those identified in the Nondisclosure
Agreement by giving notice to the other party as specified in Section XVIII.
Such addition or deletion shall be made if such entity becomes or ceases to be,
as applicable, a principal competitor of the Company, provided that there shall
be no more than three (3) principal competitors of the Company identified on the
Nondisclosure Agreement at any given time. If no objection to such proposal is
made within ten (10) business days following the giving of notice thereof, such
proposal shall be deemed accepted and the Nondisclosure Agreement shall be
modified accordingly. Any dispute concerning the operation of this Section V
shall be resolved in the manner specified in Section VI hereof.

VI.     ARBITRATION.

        Any dispute or controversy arising under or in connection with this
Agreement or the Executive’s employment by the Company shall be settled
exclusively by arbitration, conducted before a single neutral arbitrator in
accordance with the American Arbitration Association’s National Rules for
Resolution of Employment Disputes as then in effect. Such arbitration shall be
conducted in Orange County, California, and the arbitrator shall be a resident
of Orange County, California or of a county contiguous to Orange County,
California. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction; provided, however, that the Company shall be entitled to
seek a restraining order or injunction in any court of competent jurisdiction to
prevent any continuation of any violation of the provisions of the Nondisclosure
Agreement and the Executive hereby consents that such restraining order or
injunction may be granted without the necessity of the Company’s posting any
bond, and provided, further, that the Executive shall be entitled to seek
specific performance of his right to be paid until the date of employment
termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement. Any arbitration proceeding pertaining to this
Agreement shall be consolidated with any arbitration proceeding pertaining to
the Nondisclosure Agreement. The arbitrator’s order shall specify, based on the
outcome of the arbitration, whether the Executive shall repay any of the
Executive’s expenses theretofore paid by the Company pursuant to Section
IV-D-3(d)(ii). The fees and expenses of the arbitrator shall be borne by the
Company.

VII.     REFRAINING FROM UNFAIR COMPETITION.

    A.        Concurrently herewith, the Executive is entering into the
Nondisclosure Agreement.

    B.        The Company and the Executive hereby agree that the terms of the
Nondisclosure Agreement are incorporated into this Agreement by this reference,
and shall be a part hereof.

VIII.     EXCISE TAX.

    A.        In the event that any amount or benefit that may be paid or
otherwise provided to or in respect of the Executive by or on behalf of the
Company or any affiliate, whether pursuant to this Agreement or otherwise
(collectively, “Covered Payments”), is or may become subject to the tax imposed
under Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”)
(or any successor provision or any comparable provision of state, local or
foreign law) (“Excise Tax”), the Company will pay to the Executive a
“Reimbursement Amount” equal to the total of: (A) any Excise Tax on the Covered
Payments, plus (B) any Federal, state, and local income taxes, employment and
excise taxes (including the Excise Tax) on the Reimbursement Amount, plus (C)
the product of any deductions disallowed for Federal, state or local income tax
purposes because of the inclusion of the Reimbursement Amount in the Executive’s
income multiplied by the Executive’s combined Federal, state, and local income
tax rate for the calendar year in which the Reimbursement Amount is includible
in the Executive’s taxable income, plus (D) any interest, penalties or additions
to tax imposed under applicable law in connection with the Excise Tax or the
Reimbursement Amount, plus (E) any reasonable out-of-pocket costs incurred by
the Executive in connection with any of the foregoing. For purposes of this
Section VIII-A, the Executive will be deemed to pay (1) Federal income taxes at
the highest applicable marginal rate of Federal income taxation applicable to
individuals for the calendar year in which the Reimbursement Amount is
includible in the Executive’s taxable income and (2) any applicable state and
local income taxes at the highest applicable marginal rate of taxation
applicable to individuals for the calendar year in which such Reimbursement
Amount is includible in the Executive’s taxable income, net of the maximum
reduction in Federal income taxes which could be obtained from the deduction of
such state or local taxes if paid in such year (determined without regard to
limitations on deductions based upon the amount of the Executive’s adjusted
gross income). Except to the extent provided in Section VIII-C below, this
provision is intended to put Employee in the same position as Employee would
have been had no Excise Tax been imposed upon or incurred as a result of any
Payment.

    B.        The payment of a Reimbursement Amount under this Section VIII
shall not be conditioned upon the Executive’s termination of employment.

    C.        Notwithstanding the foregoing provisions of this Section VIII-A,
if the Company determines that, absent this sentence, the Executive is entitled
to a Reimbursement Amount, but that the portion of the Covered Payments that
would be treated as “parachute payments” under Code Section 280G (“Covered
Parachute Payments”) does not exceed 103% of the greatest amount of Covered
Parachute Payments that could be paid to the Executive such that the receipt of
such Covered Parachute Payments would not give rise to any Excise Tax (the “Safe
Harbor Amount”), then no Reimbursement Amount shall be paid to the Executive
(unless for any reason the Executive is determined to be subject to the Excise
Tax after application of the balance of this sentence, in which case the full
Reimbursement Amount shall be paid), and the Covered Parachute Payments payable
under this Agreement shall be reduced so that the Covered Parachute Payments, in
the aggregate, are reduced to the Safe Harbor Amount. For purposes of reducing
the Covered Parachute Payments to the Safe Harbor Amount, only amounts payable
under this Agreement shall be reduced. If the reduction of the amounts payable
under this Agreement would not result in a reduction of the Covered Parachute
Payments to the Safe Harbor Amount, no amounts payable under this Agreement or
otherwise shall be reduced pursuant to this Section VIII-C. The Company shall
notify the Executive of any intent to reduce the amount of any Covered Payments
in accordance with this Section VIII-C (which notice, if practicable, shall be
given prior to the occurrence of an event that would give rise to a Covered
Parachute Payment), and the Executive shall have the right to designate which of
the Covered Payments shall be reduced and to what extent, provided that the
Executive may not so elect to the extent that, in the determination of counsel
to the Company, such election would cause the Executive to be subject to the
Excise Tax.

    D.        The determination of whether an event described in Code
Section 280G(b)(2)(A)(i) has occurred, the amount of any Reimbursement Amount
and/or the amounts described in Section VIII-C above shall be made initially by
an accounting firm selected by the Compensation Committee of the Board of
Directors (as constituted prior to the occurrence of any Change of Control), or,
if no such firm is selected, by the independent compensation consulting firm
retained by the Compensation Committee prior to any Change of Control to provide
consulting advice to the Compensation Committee; provided, however, that nothing
herein shall limit the Executive’s right to payment of the Reimbursement Amount
in the event it is determined that any of such initial determinations was
incorrect.

    E.        The Executive shall promptly notify the Company in writing of any
claim by any taxing authority that, if successful, would require the payment by
the Company of a Reimbursement Amount; provided, however, that failure by the
Executive to give such notice promptly shall not result in a waiver or
forfeiture of any of the Executive’s rights under this Section VIII except to
the extent of actual damages suffered by the Company as a result of such
failure. If the Company notifies the Executive in writing within 15 days after
receiving such notice that it desires to contest such claim (and demonstrates to
the reasonable satisfaction of the Executive its ability to pay any resulting
Reimbursement Amount), the Executive shall:

         1.        give the Company any information reasonably requested by the
Company relating to such claim;

         2.        take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by the Company that is reasonably acceptable to the
Executive;

         3.        cooperate with the Company in good faith in order effectively
to contest such claim; and

         4.        permit the Company to participate in any proceedings relating
to such claim;

provided, however, that the Company’s actions do not unreasonably interfere with
or prejudice the Executive’s disputes with the taxing authority as to other
issues; and provided, further, that the Company shall bear and pay on an
after-tax and as-incurred basis, all attorneys fees, costs and expenses
(including additional interest, penalties and additions to tax) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax and as-incurred basis, for all resulting taxes
(including, without limitation, income and excise taxes), interest, penalties
and additions to tax.

IX.     FUNDING UPON SPECIFIED CHANGE OF CONTROL.

    A.        Immediately prior to the occurrence of a Specified Change of
Control, the Company shall fund, to the extent it has not done so, a sum equal
to the present value on the date of the Specified Change of Control of any
amounts that are or would reasonably be expected to become payable to the
Executive under the provisions of Sections IV, VIII and X hereof (including a
good faith estimate of expenses of the trust in the event that the Company does
not timely pay such expenses) and Section 3(b) of the Nondisclosure Agreement,
which in any event shall be no less than 125% of such present value (determined
using an interest rate equal to the short-term applicable federal rate (with
annual compounding) established under Section 1274(d) of the Code for the month
in which the Specified Change of Control), by establishing and irrevocably
funding a trust for the benefit of the Executive. In addition, immediately prior
to the occurrence of a Specified Change of Control, the Company shall contribute
to the trust established under this Section IX, to the extent it has not done
so, a number of shares of common stock of the Company equal to the total number
of shares subject to all outstanding awards (whether vested or unvested) of
stock options, restricted stock purchase rights and restricted stock units held
by the Executive as of immediately prior to the Specified Change of Control. The
trustee of such trust shall be instructed to pay out any such amounts as and to
the extent such amounts become payable in accordance with the terms of this
Agreement and the agreements documenting the terms of the Executive’s
outstanding stock awards.

    B.        The trust established under this Section IX shall be a grantor
trust described in Section 671 of the Code. The Company shall be solely
responsible for and shall directly pay all fees and expenses of the trust;
provided, however, in the event that the Company does not pay all of the fees
and expenses of the trust, the trustee shall have the authority to pay such fees
from the assets of the trust.

    C.        Any payments of compensation, severance or other benefits by the
trust established pursuant to this Section IX shall, to the extent thereof,
discharge the Company’s obligation to pay compensation, pension, severance and
other benefits hereunder, it being the intent of the Company that assets in such
trust be held for the purpose of discharging any obligation of the Company to
pay compensation, severance and other benefits under this Agreement and all
equity compensation agreements between the Company and the Executive under such
circumstances in which such trust is in effect.

    D.        The trust established under this Section IX shall not terminate
until the date on which all payments and benefits to be funded out of the trust
have been satisfied and discharged in full. Upon termination of the trust any
assets remaining in the trust shall be returned to the Company.

X.     EFFECT OF SECTION 409A OF THE CODE.

        Notwithstanding anything to the contrary in this Agreement or the
Nondisclosure Agreement, if the Company determines (a) that on the date the
Executive’s employment with the Company terminates or at such other time that
the Company determines to be relevant, the Executive is a “specified employee”
(as such term is defined under Section 409A) of the Company and (b) that any
payments to be provided to the Executive pursuant to this Agreement and/or the
Nondisclosure Agreement are or may become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A of the Code (“Section 409A Taxes”) if provided at the time
otherwise required under this Agreement then (i) such payments shall be delayed
until the date that is six months after date of the Executive’s “separation from
service” (as such term is defined under Section 409A of the Code) with the
Company, or such shorter period that, as determined by the Company, is
sufficient to avoid the imposition of Section 409A Taxes (the “Payment Delay
Period”) and (ii) such payments shall be increased by an amount equal to
interest on such payments for the Payments Delay Period at a rate equal to the
prime rate in effect as of the date the payment was first due plus one point
(for this purpose, the prime rate will be based on the rate published from time
to time in The Wall Street Journal).

XII.     SUCCESSORS.

    A.        This Agreement is personal to the Executive and shall not, without
the prior written consent of the Company, be assignable by the Executive.

    B.        This Agreement shall inure to the benefit of and be binding upon
the Company, its subsidiaries and its successors and assigns and any such
subsidiary, successor or assignee shall be deemed substituted for the Company
under the terms of this Agreement for all purposes. As used herein, “successor”
and “assignee” shall include any person, firm, corporation or other business
entity which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires the stock of the Company or to which the Company assigns
this Agreement by operation of law or otherwise.

XII.     WAIVER.

        No waiver of any breach of any term or provision of this Agreement shall
be construed to be, nor shall be, a waiver of any other breach of this
Agreement. No waiver shall be binding unless in writing and signed by the party
waiving the breach.

XIII.     MODIFICATION.

        This Agreement may not be amended or modified other than by a written
agreement executed by the Executive and the Company’s Chairman of the Board of
Directors, or if the Executive is the Chairman of the Board, any such written
agreement shall be executed by the Executive and the Chairman of the Corporate
Governance and Nominating Committee of the Board.

XIV.     SAVINGS CLAUSE.

        The provisions of this Agreement are severable and in the event that a
court of competent jurisdiction determines that any provision of this Agreement
is in violation of any law or public policy, in whole or in part, only the
portions of this Agreement that violate such law or public policy shall be
stricken. All portions of this Agreement that do not violate any statute or
public policy shall not be affected thereby and shall continue in full force and
effect. Further, any court order striking any portion of this Agreement shall
modify the stricken terms as narrowly as possible to give as much effect as
possible to the intentions of the parties under this Agreement.

XV. COMPLETE AGREEMENT.

        This Agreement constitutes and contains the entire agreement and final
understanding concerning the Executive’s employment with the Company and the
other subject matters addressed herein between the parties. It is intended by
the parties as a complete and exclusive statement of the terms of their
agreement from and after the date hereof. It supersedes and replaces all prior
negotiations and all agreements proposed or otherwise, whether written or oral,
concerning the subject matter hereof, including without limitation the
Executive’s Employment Agreements dated November 7, 1997, January 26, 1998,
February 27, 1999, December 7, 2000, and February 12, 2002 except that (i) such
prior agreements shall remain in effect with respect to the time periods prior
to the date hereof during which such agreements were in effect, and (ii) any
reference in the Executive’s stock option agreements with the Company to the
term “Good Reason” as defined in such agreements shall be deemed to refer to
“Good Reason” as defined in this Agreement. Any representation, promise or
agreement not specifically included in this Agreement shall not be binding upon
or enforceable against either party. This is a fully integrated agreement.

XVI.     GOVERNING LAW.

        This Agreement shall be deemed to have been executed and delivered
within the State of California and the rights and obligations of the parties
hereunder shall be construed and enforced in accordance with, and governed by,
by the laws of the State of California without regard to principles of conflict
of laws.

XVII.     CONSTRUCTION.

        In any construction to be made of this Agreement, the same shall not be
construed against any party on the basis that the party was the drafter. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect.

XVIII.     COMMUNICATIONS.

        All notices, requests, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given if delivered by hand
or by courier, or if mailed by registered or certified mail, postage prepaid,
addressed to the Executive at 218 Via Lido Nord, Newport Beach, California 92663
or addressed to the Company at 26220 Enterprise Court, Lake Forest, California
92630, Attention: Chairman of the Board, with a copy to the Senior Vice
President and General Counsel, and with a copy to the Senior Vice President,
Human Resources; provided, however, that if the Executive is the Chairman of the
Board, such communication shall be sent to the Chairman of the Corporate
Governance and Nominating Committee of the Board (together with such copies to
the Senior Vice President and General Counsel and the Senior Vice President,
Human Resources). Either party may change the address at which notice shall be
given by written notice given in the above manner.

XIX.     EXECUTION.

        This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Xerographic copies of such signed counterparts may
be used in lieu of the originals for any purpose.

XX.     LEGAL COUNSEL.

        The Executive and the Company recognize that this is a legally binding
contract and acknowledge and agree that they have had the opportunity to consult
with legal counsel of their choice.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.



APRIA HEALTHCARE GROUP INC.



By ____________________________
         David L. Goldsmith
         Chairman THE EXECUTIVE



By ____________________________
         Lawrence M. Higby

--------------------------------------------------------------------------------

EXHIBIT A

NONDISCLOSURE AND NONCOMPETITION AGREEMENT

        This Nondisclosure and Noncompetition Agreement (this “Agreement”) is
dated as of the 5th day of May, 2006 by and between Lawrence M. Higby (the
“Executive”) and Apria Healthcare Group Inc. (the “Company).

RECITALS

        WHEREAS, concurrently herewith, the Executive is entering into an
Amended and Restated Employment Agreement with the Company dated as of the 5th
day of May, 2006 (the “Employment Agreement”);

        WHEREAS, the Employment Agreement provides that this Agreement shall be
incorporated by reference into and become a part of the Employment Agreement;
and

        WHEREAS, the Executive and the Company hereby intend to enter into
certain agreements pertaining to confidentiality and their obligations to
perform and refrain from performing certain acts prior to and following the
termination of the Executive’s employment with the Company, and for the Company
to pay consideration to the Executive in exchange for the agreement by the
Executive to take and refrain from taking certain actions following such
termination of employment.

AGREEMENT

    1.        Acknowledgements by the Executive. The Executive acknowledges
that:

    (a)        In carrying out his duties and responsibilities under the
Employment Agreement and his predecessor employment agreement with the Company,
the Executive is a member of the Company’s senior executive management and
participates in formulating and implementing business plans and policies that
are and will continue to be essential to the Company’s competitive success;

    (b)        These activities require relationships of trust and confidence
between the Executive and the Company’s other officers and the Company’s
directors;

    (c)        The Executive, in the performance of his duties on behalf of the
Company, has had and will have access to, has received and will receive, and was
entrusted and will be entrusted with confidential information, including but not
limited to systems technology, field operations, reimbursement, development,
marketing, organizational, financial, management, administrative, clinical,
customer, distribution and sales information, data, specifications and processes
owned by the Company or its agents or consultants, or used presently or at any
time in the future in the course of its business that is not otherwise part of
the public domain (collectively, the “Confidential Material”). All such
Confidential Material is considered secret and was and will be made available to
the Executive in confidence;

    (d)        The sale or unauthorized use or disclosure of any of the
Company’s Confidential Material by any means whatsoever and at any time before,
during or after the Executive’s employment with the Company shall constitute
unfair competition;

    (e)        The Executive’s employment with a competitor of the Company
within a reasonable time following the termination of his employment with the
Company would create a substantial likelihood that the Executive would
inevitably disclose or use, to the detriment of the Company, such Confidential
Information, and that it is essential to the Company’s legitimate business
interests and also to free and fair competition in the industry within which the
Company does business, to protect the Company’s Confidential Material from
disclosure; and

    (f)        The risk of inevitable disclosure is particularly applicable to
any such employment by the Executive in a similar senior position with those
competitors of the Company that are similar in operation, service, missions and
markets to the Company (“Principal Competitors”), and that as of the date of
this Agreement the Principal Competitors are: Lincare Holdings, Inc.; Rotech
Healthcare, Inc.; American HomePatient, Inc.; Pacific Pulmonary Services
Corporation; LifeCare Solutions, Inc.; or the home healthcare business of Air
Products & Chemicals, Inc. or Praxair, Inc. and their parent, affiliated and
subsidiary companies.

    2.        Nondisclosure and Noncompetition Agreement. The Executive hereby
acknowledges, represents, warrants and covenants that:

    (a)        Except in the performance of duties on behalf of the Company, the
Executive shall not, directly or indirectly for any reason whatsoever, disclose
or use any such Confidential Material, unless such Confidential Material ceases
(through no fault of the Executive’s) to be confidential because it has become
part of the public domain. All records, files, drawings, documents, notes,
disks, diskettes, tapes, magnetic media, photographs, equipment and other
tangible items, wherever located, relating in any way to the Confidential
Material or otherwise to the Company’s business, which the Executive prepares,
uses or encounters during the course of his employment, shall be and remain the
Company’s sole and exclusive property and shall be included in the Confidential
Material. Upon termination of the Employment Agreement by any means, or whenever
requested by the Company, the Executive shall promptly deliver to the Company
any and all of the Confidential Material, not previously delivered to the
Company, that may be or at any previous time has been in the Executive’s
possession or under the Executive’s control;

    (b)        The Executive agrees that he shall not engage in unfair
competition either during the time employed by the Company or any time
thereafter;

    (c)        The Executive will not, within one year following the termination
of his employment with the Company (the “Post-Termination Period”), accept an
employment or consulting relationship, directly or indirectly, with any entity
engaged in the business of home respiratory therapy, home infusion therapy, and
home medical equipment, within the United States. Without limiting the
generality of the foregoing, during the Post-Termination Period, the Executive
has not accepted and will not accept any employment or consulting relationship
with any Principal Competitor;

    (d)        During the term of his employment and during the Post-Termination
Period, the Executive will not initiate or respond to communications with any of
the Company’s employees who earned annually $50,000 or more as a Company
employee during six-month period prior to the termination of such employee’s
employment with the Company, for the purpose of soliciting such employee, or
facilitating the hiring of any such employee, to work for any other business,
individual, partnership, firm, corporation, or other entity; and

    (e)        During the term of his employment and during the Post-Termination
Period, the Executive will not influence or attempt to influence customers of
the Company or any of its present or future subsidiaries or affiliates, either
directly or indirectly, to divert their business to any individual, partnership,
firm, corporation or other entity then in competition with the business of the
Company or any subsidiary or affiliate of the Company.

    (f)        During the Post-Termination Period, (i) the Executive will not,
other than as required by law or by order of a court or other competent
authority, make or publish, or cause any other person to make or publish, any
statement that is disparaging or that reflects negatively upon the Company, or
that is or reasonably would be expected to be damaging to the reputation of the
Company, (ii) the Company will use its best efforts to not, other than as
required by law or by order of a court or other competent authority, make or
publish, or cause any other person to make or publish, any statement that is
disparaging or that reflects negatively upon the Executive, or that is or
reasonably would be expected to be damaging to the reputation of the Executive.

    3.        Agreement to Compensate the Executive.

    (a)        The parties agree that the Executive will be adequately
compensated under the Employment Agreement, without regard to this Section 3,
for the representations and warranties set forth above and for the covenants
that the Executive has agreed herein to perform prior to the date of the
Executive’s termination of employment.

    (b)        The parties further agree that, if the Executive’s employment is
terminated under either of the circumstances described in Section IV-D-3(a) of
the Employment Agreement, the Executive shall be entitled to the receive
payments that in the aggregate equal the Post-Termination Payment (as defined
below), it being understood that (i) such payments are intended to compensate
the Executive fully for the performance of the covenants of the Executive during
the Post-Termination Period provided in Section 2 above, and (ii) the Executive
is not entitled to receive any payments under this Section 3 in the event the
Executive’s employment is terminated other than under one of the circumstance
described in Section IV-D-3(a) of the Employment Agreement.

As used herein, the term “Post-Termination Payment” shall mean an amount equal
to three (3) times the sum of: (i) the Executive’s annual base salary in effect
on such date, plus (ii) the average of the annual bonuses with respect to the
Company’s two (2) most recently completed fiscal years, if any, determined to be
payable and/or paid to the Executive under the Company’s the Executive Bonus
Plan (or comparable bonus plan) prior to such notice of termination, plus (iii)
an amount determined by the Company in its sole discretion to be equal to the
annual cost for the Executive of obtaining medical, dental and vision insurance
under COBRA, which amount is hereby initially estimated to be $20,000.

    (c)        Timing of Payment. The Post-Termination Payment payable to the
Executive pursuant to Section 3(b) above shall be divided into twenty-six (26)
equal installments and paid bi-weekly over the fifty-two (52)-week period
beginning, subject to Section X of the Employment Agreement, on the third (3rd)
business day after termination of the Executive’s employment with the Company.

    4.        Miscellaneous.

    (a)        Arbitration. Any dispute or controversy arising under or in
connection with this Agreement or the Executive’s employment by the Company
shall be settled exclusively by arbitration, conducted before a single neutral
arbitrator in accordance with the American Arbitration Association’s National
Rules for Resolution of Employment Disputes as then in effect. Such arbitration
shall be conducted in Orange County, California, and the arbitrator shall be a
resident of Orange County, California or of a county contiguous to Orange
County, California. Judgment may be entered on the arbitrator’s award in any
court having jurisdiction; provided, however, that the Company shall be entitled
to seek a restraining order or injunction in any court of competent jurisdiction
to prevent any continuation of any violation of the provisions of Section 2 of
this Agreement and the Executive hereby consents that such restraining order or
injunction may be granted without the necessity of the Company’s posting any
bond, and provided, further, that the Executive shall be entitled to seek
specific performance of his right to be paid until the date of employment
termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement. Any arbitration proceeding pertaining to this
Agreement shall be consolidated with any arbitration proceeding pertaining to
the Employment Agreement. The arbitrator’s order shall specify, based on the
outcome of the arbitration, whether the Executive shall repay any of the
Executive’s expenses theretofore paid by the Company pursuant to Section
IV-D-3(d)(ii) of the Employment Agreement. The fees and expenses of the
arbitrator shall be borne by the Company.

    (b)        Successors.

    (i)        This Agreement is personal to the Executive and shall not,
without the prior written consent of the Company, be assignable by the
Executive.

    (ii)        This Agreement shall inure to the benefit of and be binding upon
the Company, its subsidiaries and its successors and assigns and any such
subsidiary, successor or assignee shall be deemed substituted for the Company
under the terms of this Agreement for all purposes. As used herein, “successor”
and “assignee” shall include any person, firm, corporation or other business
entity which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires the stock of the Company or to which the Company assigns
this Agreement by operation of law or otherwise.

    (c)        Waiver. No waiver of any breach of any term or provision of this
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Agreement. No waiver shall be binding unless in writing and signed by
the party waiving the breach.

    (d)        Modification. This Agreement may not be amended or modified other
than by a written agreement executed by the Executive and the Company’s Chairman
of the Board of Directors, or if the Executive is the Chairman of the Board, any
such written agreement shall be executed by the Executive and the Chairman of
the Corporate Governance and Nominating Committee of the Board.

    (e)        Savings Clause. If any provision of this Agreement or the
application thereof is held invalid, such invalidity shall not affect any other
provisions or applications of the Agreement which can be given effect without
the invalid provisions or applications and, to this end, the provisions of this
Agreement are declared to be severable.

    (f)        Complete Agreement. This Agreement and the Employment Agreement
constitute and contain the entire agreement and final understanding concerning
the Executive’s employment with the Company and the other subject matters
addressed herein between the parties. This Agreement and the Employment
Agreement are intended by the parties as a complete and exclusive statement of
the terms of their agreement. They supersede and replace all prior negotiations
and all agreements proposed or otherwise, whether written or oral, concerning
the subject matter hereof. Any representation, promise or agreement not
specifically included in this Agreement or the Employment Agreement shall not be
binding upon or enforceable against either party. This Agreement, together with
the Employment Agreement, constitute a fully integrated agreement.

    (g)        Governing Law. This Agreement shall be deemed to have been
executed and delivered within the State of California and the rights and
obligations of the parties hereunder shall be construed and enforced in
accordance with, and governed by, by the laws of the State of California without
regard to principles of conflict of laws.

    (h)        Construction. In any construction to be made of this Agreement,
the same shall not be construed against any party on the basis that the party
was the drafter. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

    (i)        Communications. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered by hand or by courier, or if mailed by registered or
certified mail, postage prepaid, addressed to the Executive at 218 Via Lido
Nord, Newport Beach, California 92663, or addressed to the Company at 26220
Enterprise Court, Lake Forest, CA 92630, Attention: Senior Vice President and
General Counsel, with a copy to the attention of the Senior Vice President,
Human Resources. Either party may change the address at which notice shall be
given by written notice given in the above manner.

    (j)        Execution. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Xerographic copies of
such signed counterparts may be used in lieu of the originals for any purpose.

    (k)        Legal Counsel. The Executive and the Company recognize that this
is a legally binding contract and acknowledge and agree that they have each had
the opportunity to consult with legal counsel of their choice.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.



APRIA HEALTHCARE GROUP INC.



By ____________________________
         David L. Goldsmith
         Chairman THE EXECUTIVE



By ____________________________
         Lawrence M. Higby

--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE

        THIS GENERAL RELEASE (this “Release”) is made as of the ___ day of
__________, 20___, by and between Lawrence M. Higby, an individual
(“Executive”), and Apria Healthcare Group Inc., a Delaware corporation
(“Apria”). In consideration of the payments and benefits to be provided to
Executive pursuant to that certain Amended and Restated Employment Agreement,
effective as of May 5, 2006, to which Executive and Apria are parties (the
“Severance Agreement”), the sufficiency of which is acknowledged hereby,
Executive and Apria agree as follows:

    1.        Neither this Release nor anything in this Release shall be
construed to be or shall be admissible in any proceeding as evidence of an
admission by Apria or Executive of any violation of Apria’s policies or
procedures, or state or federal laws or regulations. This Release may be
introduced, however, in any proceeding to enforce the Release. Such introduction
shall be pursuant to an order protecting its confidentiality.

    2.        Except for (i) those obligations created by or arising out of this
Release, (ii) any rights Executive may have under stock option agreements with
Apria and any retirement, 401(k), or similar benefit plans of Apria, and (iii)
the continuing right to indemnification as provided by applicable law or in
Apria’s bylaws and articles of incorporation in connection with acts, suits or
proceedings by reason of the fact that he was an officer or employee of Apria
where the basis of the claims against him consists of acts or omissions taken or
made in such capacity, Executive on behalf of himself, his descendants,
dependents, heirs, executors, administrators, assigns, and successors, and each
of them, hereby covenants not to sue and fully releases and discharges Apria,
and its predecessors, subsidiaries and affiliates, past and present, and each of
them, as well as its and their trustees, directors, officers, agents, attorneys,
insurers, employees, stockholders, representatives, assigns, and successors,
past and present, and each of them, hereinafter together and collectively
(including Apria) referred to as the “Apria Releasees,” with respect to and from
any and all claims, wages, demands, rights, liens, agreements, contracts,
covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden, which
he now owns or holds or he has at any time heretofore owned or held as against
the Apria Releasees, arising out of or in any way connected with his employment
relationship with any Apria Releasee, or his voluntary resignation from
employment with the Apria Releasees or any other transactions, occurrences,
actions, omissions, claims, losses, damages or injuries whatsoever, known or
unknown, suspected or unsuspected, resulting from any act or omission by or on
the part of any Apria Releasee committed or omitted prior to the date of this
Release, including, without limiting the generality of the foregoing, any claim
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Family and Medical
Leave Act of 1993, the Fair Employment Practices Act, the Equal Pay Laws, the
Workers’ Compensation Act, the Family and Medical Leave Act, the Civil Rights
Act of 1991, Sections 1981 through 1988 of Title 42 of the United States Code,
the Employee Retirement Income Security Act of 1974, the California Fair
Employment and Housing Act, the California Labor Code, the state and federal
Worker Adjustment and Retraining Notification Act, the California Business and
Professions Code, or any common law or statutory claim for fraud, wrongful
termination, violation of public policy or defamation, or any claim for
compensation, severance pay, bonus, sick leave, holiday pay, vacation pay, life
insurance, health or medical insurance or any other fringe benefit, workers’
compensation or disability.

        Except for those obligations created by or arising out of this Release,
and except as provided below, Apria on behalf of itself and the Apria Releasees
(to the extent the matter in question arises on the basis of their relationship
to Apria) hereby acknowledges full and complete satisfaction of and releases and
discharges, and covenants not to sue, Executive from and with respect to any and
all claims, agreements, obligations, losses, damages, injuries, demands and
causes of action, known or unknown, suspected or unsuspected, whether or not
concealed or hidden, arising out of or in any way connected with Executive’s
employment relationship with any Apria Releasee or his voluntary resignation
from employment with the Apria Releasees, or any other transactions,
occurrences, actions, omissions, claims, losses, damages or injuries whatsoever,
known or unknown, suspected or unsuspected, which Apria now owns or holds or has
at any time heretofore owned or held as against Executive.

    3.        It is the intention of Apria and Executive in executing this
Release that the same shall be effective as a bar to each and every claim,
demand and cause of action hereinabove specified. In furtherance of this
intention, Apria and Executive hereby expressly waive any and all rights and
benefits conferred upon them by the provisions of SECTION 1542 OF THE CALIFORNIA
CIVIL CODE and expressly consent that this Release shall be given full force and
effect according to each and all of its express terms and provisions, including
those related to unknown and unsuspected claims, demands and causes of action,
if any, as well as those relating to any other claims, demands and causes of
action hereinabove specified. SECTION 1542 provides:

         "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

        Apria and Executive, and each of them, acknowledge that either may
hereafter discover claims or facts in addition to or different from those which
either or both of them now knows or believes to exist with respect to the
subject matter of this Release and which, if known or suspected at the time of
executing this Release, may have materially affected this settlement.
Nevertheless, Apria and Executive each hereby waive any right, claim or cause of
action that might arise as a result of such different or additional claims or
facts. Apria and Executive each acknowledge that it or he understands the
significance and consequence of such release and such specific waiver of SECTION
1542.

    4.        The terms and conditions of this Release shall remain confidential
as between the parties and professional advisers to the parties and neither of
them shall disclose them to any other person, except as provided herein or as
required by the rules and regulations of the Securities and Exchange Commission
(“SEC”) or as otherwise may be required by law or court order. Without limiting
the generality of the foregoing, neither Apria nor Executive will respond to or
in any way participate in or contribute to any public discussion concerning, or
in any way relating to, the execution of this Release or the events which led to
its execution. Except as provided above with respect to SEC rules and
regulations or as otherwise may be required by law or court order, if inquiry is
made of Apria concerning any of the claims released by this Release or relating
to Executive’s employment with Apria, Apria shall provide to third parties
Executive’s dates of employment with Apria and its predecessors and his job
titles during such employment, in accordance with the normal practices of
Apria’s human resources department.

    5.        Executive expressly acknowledges and agrees that, by entering into
this Release, he is waiving any and all rights or claims that may have arisen
under the Age Discrimination in Employment Act of 1967, as amended, which have
arisen on or before the date of execution of this Release. Executive further
expressly acknowledges that:

         a.        He is hereby advised in writing by this Release to consult
with an attorney before signing this Release;

         b.        He was given a copy of this Release on _______________, and
informed that he had 21 days within which to consider the Release, although he
is free to accept this Release anytime within that 21-day period and

         c.        He was informed that he has seven days following the date of
his execution of this Release in which to revoke the Release, which revocation
may be effected by means of a written notice sent to the General Counsel of
Apria at Apria’s corporate headquarters.

         d.        Apria and Executive agree that this Release will not become
effective or enforceable until the seven-day revocation period has expired
without his having revoked this Release.

    6.        Apria and Executive each warrant and represent that neither has
heretofore assigned or transferred to any person not a party to this Release any
released matter or any part or portion thereof and each shall defend, indemnify
and hold harmless the other from and against any claim (including the payment of
attorneys’ fees and costs actually incurred whether or not litigation is
commenced) based on or in connection with or arising out of any such assignment
or transfer made, purported or claimed.

    7.        Apria and Executive acknowledge that any employment or contractual
relationship between them (including with any other Apria Releasee) will
terminate on _______________, that they have no further employment or
contractual relationship except as may arise out of this Release and that
Executive waives any right or claim to reinstatement as an employee of any Apria
Releasee and will not seek employment in the future with Apria, unless by mutual
consent.

    8.        This Release shall be incorporated into and made a part of the
Severance Agreement as of the date hereof. This Release together with the
Severance Agreement sets forth the entire agreement and understanding between
the parties as to the subject matter hereof and supersedes all prior and
contemporaneous oral and written discussions, agreements and understandings of
any kind or nature. This Release shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted successors and assigns.
This Release does not, however, affect Executive’s rights under any Apria
retirement, 401(k), or similar benefit plan. This Release also does not modify
the provisions of any of Executive’s stock options, restricted stock purchase
rights or restricted stock units.

    9.        If any provision of this Release or the application thereof is
held invalid, the invalidity shall not affect the other provisions or
applications of this Release which can be given effect without the invalid
provisions or applications and to this end the provisions of this Release are
declared to be severable.

    10.        This Release has been executed and delivered by Executive within
the State of California, and the rights and obligations of the parties hereunder
shall be construed and enforced in accordance with, and governed by, the laws of
the State of California without regard to principles of conflict of laws.

    11.        This Release may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.

    12.        Any dispute or controversy between Executive on the one hand, and
Apria (or any other Apria Releasee), on the other hand, in any way arising out
of, related to, or connected with this Release or the subject matter hereof, or
otherwise in any way arising out of, related to, or connected with Executive’s
employment with any Apria Releasee or the termination of Executive’s employment
with any Apria Releasee, shall be submitted for resolution by arbitration in
accordance with the provisions of the Severance Agreement. APRIA AND EXECUTIVE
ACKNOWLEDGE, UNDERSTAND AND AGREE THAT IN THE EVENT OF A DISPUTE UNDER THIS
RELEASE, EACH PARTY HAS WAIVED ANY RIGHT TO A JURY TRIAL AND A JUDICIAL
RESOLUTION OF THE DISPUTE.

    13.        No waiver of any breach of any term or provision of this Release
shall be construed to be, or shall be, a waiver of any other breach of this
Release. No waiver shall be binding unless in writing and signed by the party
waiving the breach.

    14.        In entering this Release, the parties represent that they have
relied upon the advice of their attorneys, who are attorneys of their own
choice, and that they have read the Release and have had the opportunity to have
the Release explained to them by their attorneys, and that those terms are fully
understood and voluntarily accepted by them.

    15.        All parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
or appropriate to give full force to the terms and intent of this Release and
which are not inconsistent with its terms.

    16.        Executive hereby declares as follows:

        I, Lawrence M. Higby, hereby acknowledge that I was given 21 days to
consider the foregoing Release and voluntarily chose to sign the Release prior
to the expiration of the 21-day period.

        I have read the foregoing Release and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.

        I declare under penalty of perjury under the laws of the State of
California that the foregoing is true and correct.

[signature page follows]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have executed and delivered this
Release this ___ day of __________, 20__.

  ____________________________
Executive



APRIA HEALTHCARE GROUP INC.



By ____________________________
         [Name]
         [Title]